          Case 1:20-cv-01437-CKK Document 33 Filed 07/20/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MOHAMED SOLTAN,                      )
                                     ) Civil Action No.: 20-cv-1437 (CKK)
                        Plaintiff,   )
                                     )
                                     )
v.                                   )
                                     )
HAZEM ABDEL AZIZ EL BEBLAWI,         )
                                     )
                        Defendant.   )
____________________________________)

  PLAINTIFF MOHAMED SOLTAN’S MOTION FOR ADMINISTRATIVE STAY OF
        PROCEEDINGS FOR THE COURT TO ASSESS THE STATUS OF
        DEFENDANT BEBLAWI’S CLAIM OF DIPLOMATIC IMMUNITY

        Pursuant to the Court’s inherent power to manage its own proceedings, and for the reasons

stated in the accompanying Memorandum, Plaintiff Mohamed Soltan moves this Court for an

administrative stay of Defendant Beblawi’s Motion to Dismiss (Dkt. #25) and Motion to Quash

Service of Process (Dkt. #24) pending answers by Defendant Beblawi to questions surrounding his

recent filing of the State Department’s July 7 letter (Dkt. # 32-1) and the import of the document on his

claim of diplomatic immunity. A proposed order is attached.

DATED:          July 20, 2020                   Respectfully submitted,


                                                /s/ Eric L. Lewis_________________
                                                Eric L. Lewis (D.C. Bar #394643)
                                                Waleed Nassar (D.C. Bar #992659)
                                                Jeffrey D. Robinson (D.C. Bar #376037)
                                                Aisha E. Bembry (D.C. Bar #4889500)
                                                LEWIS BAACH KAUFMANN MIDDLEMISS
                                                PLLC
                                                1101 New York Ave., N.W, Suite 1000
                                                Washington, D.C. 20005
                                                (202) 833‐ 8900 (voice)
                                                (202) 466‐5738 (facsimile)
                                                Counsel for Plaintiff Mohamed Soltan
